The plaintiff in error hereinafter called defendant was convicted in the county court of Oklahoma county on a charge of transporting liquor, sentenced to pay a fine of $250, and to be confined in the county jail for a period of three months. The evidence discloses that certain police officers went to a rooming house on West Grand avenue, Oklahoma City, conducted by defendant and his wife, and while there saw defendant on the stairway near his room, and testified they observed the prints of bottles in his coat, and thereupon, without a warrant or search warrant, arrested and searched *Page 154 
him, and found two bottles of whisky on his person. The defendant objected to the introduction of this evidence as being obtained by an illegal search. This was error. The constitutional guaranty against unlawful search forbids the invasion of the residence or the search of the person on mere suspicion.
The case is reversed and remanded, with instructions to dismiss.